DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Currently, at least one of the independent claims 1, 14, 19 is/are held to be generic to the following disclosed patentably distinct species: 
2.1. Species related to the display device assembly:
(A) The embodiment related to Figs.1-4 and 7;
(B) The embodiment related to Figs.5;
(C) The embodiment related to Fig.6;
(D) The embodiment related to Figs.1 and 8; 
(E) The embodiment related to Figs.9-10;
(F) The embodiment related to Figs.9 and 11;
(G) The embodiment related to Figs.9 and 12;
(H) The embodiment related to Figs.9 and 13;
(I) The embodiment related to Figs.9 and 14.
2.2. Species related to cross-sectional views of pixels of display:
(J) The embodiment related to Fig.15;
(K) The embodiment related to Fig.16.
The species are independent or distinct because: A-D differ from E-K by comprising display side wire with thickness (e.g. see Par.[0057]-[0061], claims 1-5, 14-16, 20) whereas the FPC comprises (e.g. see Par.[0099], claim 11); B-C differ from A, D by comprising width wise bending surface instead of length wise bending (see Par.[0068]-[0072]); C differs from B by comprising thickness of each of the plurality of side wires may change depending on an aligned position of the side wires (see Par.[0060]-[0061]); D differs from A by comprising different gaps between side wires (e.g. see Par.[0079]-[0082], claims 8, 17); F, H differ from E, G by comprising peripheral signal lines are electrically connected with parts of the plurality of side wires which are formed at the edge EG1 of the first substrate (e.g. Par.[0091]-[0092], 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) The inventions have acquired a separate status in the art due to their recognized divergent
Subject matter (for example, the distinct species features differences are not necessarily intrinsically linked);
(b) The inventions require a different field of search in view of the features differences between species (for example, searching different electronic resources, or employing different search queries);
(c) The prior art applicable to one invention may not likely be applicable to another invention (for
example, the different claims associated to the distinct species are not the same);
(d) The inventions are likely to raise different non-prior art issues under 35
U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818